 1
 2
 3
 4
 5
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11
      RYAN JUDSON MOORE,                               )    No. 2:19-cv-0155-WBS-EFB P
12                                                     )
13                  Petitioner,                        )    [PROPOSED] ORDER
                   v.                                  )
14                                                     )
15    SCOTT FRAUENHEIM, Warden,                        )
      Pleasant Valley State Prison,
                                                       )
16                  Respondent.                        )
17                                                     )
                                                       )
18                                                     )

            Good cause appearing therefore, it is hereby ordered that petitioner Ryan Judson Moore
19
     may file his reply in this matter on or before July 2, 2019.
20
21
     Dated: June 26, 2019.
22                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
